Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 4, 2008                                                                                           Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
  136110 & (41)(42)                                                                                     Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
  BOARD OF COUNTY ROAD                                                                                                 Justices
  COMMISSIONERS FOR THE COUNTY
  OF OAKLAND,
           Plaintiff-Appellant,
  v      	                                                           SC: 136110
                                                                     COA: 275230
                                                                     Oakland CC: 2004-060824-CC
  BALD MOUNTAIN WEST and AJAX
  PAVING INDUSTRIES, INC.,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The motion for stay of enforcement of the trial court’s March 19, 2008 order is DENIED.
  The application for leave to appeal the February 14, 2008 judgment of the Court of
  Appeals remains pending.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 4, 2008                       _________________________________________
         d0401                                                                  Clerk